Citation Nr: 0837200	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-06 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased initial evaluation for left 
knee patellofemoral pain syndrome, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased initial evaluation for lumbar 
strain, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel



INTRODUCTION

The veteran had active service from February 1990 through 
June 1990, July 1996 through March 1997, and September 2002 
through December 2003.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking to establish a higher initial rating 
for her service connected left knee and lumbar spine 
disabilities.  She is currently evaluated as 10 percent 
disabled for both her left knee patellofemoral pain syndrome 
and for her lumbar strain.  She contends that higher ratings 
are warranted.

At the veteran's May 2008 Board hearing, it was established 
that the bulk of the veteran's current treatment is with 
private physicians and that the records are not associated 
with the claims folder.  In particular, the veteran noted 
treatment with a private orthopedic doctor whom she saw for 
both her back and knee disabilities.  See hearing transcript 
at pages 5-7.  She also noted that her primary care 
physician, Dr. Reddy, has treated her for her service-
connected disabilities.  Id.  The most recent private records 
found in the claims folder are dated in 2005.  The veteran 
clarified that she has been treated since 2005.  Id.  Thus, 
there are private treatment records clearly missing from the 
claims folder.  Under 38 C.F.R. § 3.159(c)(1), VA has a duty 
to assist the veteran in obtaining these records.

The veteran also reported recent treatment at the VA Medical 
Center in Washington DC.  In particular, she stated that in 
May 2008 she was prescribed bed rest by a VA physician due to 
her back pain.  Id. at page 14.  The most recent VA treatment 
records in the claims folder are dated in December 2005.  
Thus, there are nearly three years of VA medical records 
missing from the claims folder.  Under 38 C.F.R. 
§ 3.159(c)(2), VA has a duty to obtain those records.

Because knowing the current severity of the veteran's 
disabilities is imperative  to these claims for increased 
initial evaluations, this matter must be remanded for 
additional development.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(1).  In particular, VA must 
obtain fully executed authorizations to 
obtain records from the veteran's private 
physicians, including but not limited to 
her primary care doctor and her orthopedic 
specialist.  Once the authorizations are 
received, VA must obtain all relevant, 
non-duplicative treatment records from 
these physicians and associate all records 
obtained with the claims folder.

2.  Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(2).  In particular, VA must 
obtain all relevant non-duplicative VA 
treatment records, including those from 
the DC VAMC dating from December 2005 to 
the present, including May 2008 
prescriptions that may include bed rest 
requirements due to back pain.

3.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.





The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

